Title: To Benjamin Franklin from John Baynes, 17 October 1783
From: Baynes, John
To: Franklin, Benjamin


          
            Sir—
            Paris Octr. 17th. 1783.
          
          I waited on M. l’Abbé Morellet both yesterday & today, but he was in the country—therefore I cod. not get the list which your Excellency was so kind as to write to him about—perhaps he will be obliging enough to favor me with it by the post to England.
          I shall certainly with great pleasure on my arrival in London communicate your message to the bishop of St Asaph. Every friend to liberty & humanity must venerate his character.
          A gentleman who sets off on Monday from the hôtel de Luxembourg for England has promised to bring any letters left there for me. If your Excellency have any letters, they will certainly arrive safe, if sent thither on Sunday Night, under cover to me at Greys Inn, by favor of Mr. Smith.
          I have only one more favor to ask—which is that your Excellency will honor me so much as to keep the two books (Masons English Garden & Greys Poems) as a small testimony of the regard, with which I am, Sir, Your Excellencys most obedt. & obliged humble Servant,
          
            John Baynes.
          
         
          Notation: Baynes Mr. John Oct. 17 1783.
        